                              1/12/2020




ENDORSEMENT: This case has been referred to Magistrate Judge Aaron for General
Pretrial. (See Am. Order of Reference, ECF No. 44.) Thus, this Letter Motion should have
been addressed to Magistrate Judge Aaron, not District Judge Torres. Per Judge Aaron's
Individual Rules, the City shall respond to Plaintiff's Letter Motion (ECF No. 45) no later
than Wednesday, 1/15/2020. Any reply shall be filed by Plaintiff no later than Thursday,
1/16/2020. Judge Aaron shall hold a Telephone conference on Tuesday, 1/21/2020, at 10
a.m., to address the Letter Motion. The parties shall call the Court's conference line
(212-805-0110) once all parties are on the line. SO ORDERED.
Dated: 1/12/2020
